Citation Nr: 1223937	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-50 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected back disability.  

2.  Entitlement to service connection for a disability of the left shoulder.  

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Stephen M. Vaughn, Agent


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel

INTRODUCTION

The Veteran served on active duty from July 1987 to September 1989 and from January 2000 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that the May 2008 rating decision denied the claims of service connection for tinnitus, a bilateral ankle disorder, bilateral shin splints, and a left knee disorder.  The Veteran perfected his appeal of this adverse determination in December 2009.  However, in a statement received in January 2011, the Veteran, though his agent, asked that his appeal on these issues be withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.


REMAND

The Board finds that additional development is required to satisfy VA's obligations under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In his VA Form 9, Substantive Appeal, the Veteran requested that he be afforded a hearing before the Board at the local RO office.  In a January 2011 submission, however, the Veteran's agent reported that the Veteran withdrew his request for the Travel Board hearing and wanted his newly submitted evidence to be considered.  Subsequently, in a June 2012 statement, the agent reported that the Veteran wished to submit a request for a video conference Board hearing on this appeal.  

A veteran has a right to a hearing before the issuance of a Board decision.  Accordingly, a hearing via video conference must be scheduled at the RO level and a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video hearing before the Board at the RO.  He should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy sent to his representative.  If he desires to withdraw the hearing, he should do so in writing at the RO.  Thereafter, the case should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


